CLD-224                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1392
                                      ___________

                         IN RE: CHRISTOPHER HANSON,
                                               Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Eastern District of Pennsylvania
                     (Related to E.D. Pa. Civ. No. 5:11-cv-01293)
                     ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   April 10, 2014
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                            (Opinion filed: April 16, 2014 )
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Christopher Hanson, a Pennsylvania state prisoner, petitions for a writ of

mandamus compelling the U.S. District Court for the Eastern District of Pennsylvania to

grant or, at a minimum, adjudicate Hanson’s habeas petition filed pursuant to 28 U.S.C.

§ 2254. See E.D. Pa. 5:11-cv-01293.

      Hanson’s habeas petition appears to raise claims based upon potential Brady

violations. In March 2011, the District Court dismissed Hanson’s petition as an
unauthorized second and successive petition, and, upon application to this Court, we

authorized its filing. See C.A. No. 11-1846. In 2012, the District Court again dismissed

Hanson’s petition, without prejudice, for failure to exhaust available state court remedies.

Hanson exhausted his state court remedies in January 2014, and filed a motion in the

District Court requesting that it adjudicate his revised habeas petition. Hanson filed this

petition for a writ of mandamus one month later.1

       We have previously held that a writ of mandamus may be warranted where undue

delay is tantamount to a failure to exercise jurisdiction. Madden v. Myers, 102 F.3d 74,

79 (3d Cir. 1996). However, Hanson has failed to demonstrated undue delay. The

Magistrate Judge assigned to Hanson’s case filed a Report and Recommendation on

March 21, 2014, recommending that the habeas petition be dismissed as time-barred and

procedurally defaulted. Hanson filed objections to the R&R on March 31, 2014, and the

case remains pending. The Magistrate Judge’s Report and Recommendation and

Hanson’s objections have been before the District Judge for a very short period of time,

one that clearly does not rise to the level of undue delay and does not warrant our

intervention. See id.




1
 Hanson, in his petition for a writ of mandamus, discusses his Brady claims and the
eventual exhaustion of his state court remedies. While specifically asking that this Court
“free” him, we interpret this as a request that we order the District Court to either grant
or, in light of his motion to the District Court asking it to render its decision, adjudicate
his habeas petition.
                                               2
       To the extent Hanson is requesting that this Court order the District Court to grant

his habeas petition and “free” him, Hanson is not entitled to the requested relief.

Mandamus is a drastic remedy available in only the most extraordinary circumstances,

and “should not be issued where relief can be obtained through an ordinary appeal.” In re

Chambers Dev. Co., 148 F.3d 214, 223 (3d Cir. 1998) (quoting Hahnemann Univ. Hosp.

v. Edgar, 74 F.3d 456, 462 (3d Cir.1996)). Hanson’s objections to the Magistrate Judge’s

Report and Recommendation are currently pending. If the District Court nevertheless

adopts the Magistrate Judge’s Report and Recommendation and dismisses Hanson’s

habeas petition, he will be entitled to seek relief through the appellate process.

       For the foregoing reasons, we deny Hanson’s petition for a writ of mandamus.




                                              3